Title: From James Madison to James Monroe, 4 June 1786
From: Madison, James
To: Monroe, James


Dear Sir
Orange June 4. 1786
At the date of my last I expected I should by this time have been on the Journey which promises the pleasures of taking you by the hand in New York. Several circumstances have produced a delay, which I did not calculate upon, and which are like to continue it for eight or ten days to come. My journey will also be rendered tedious by the route which I shall pursue. I have some business which makes it expedient for me to take Winchester & Lancaster in my way, and the duties of consanguinity which will detain [me] some days in the neighborhood of the former. If I have an opportunity I will write you again before I set out and if I should not I will do it: immediately on my reaching Philada. You will not write after the receipt of this.
I imagine you get from Mr. Jones better information as to the back Country as well as concerning our more immediate affairs than I can give you. The death of Christian seems to be confirmed. The disinclination of Kentucky to a separation is also repeated with strong circumstances of probability. Our staple continues low. The people have got in debt to the Merchts who set their own price of course. There are perhaps other causes also, besides the fall of the Market in Europe which of itself does not explain the matter. One of them may be the scarcity of money which is really great. The advocates for paper money are making the most of this handle. I begin to fear exceedingly that no efforts will be sufficient to parry this evil. The election of Col. Mason is the main counterpoise for my hopes against the popular cry. Mann Page & Genl. Nelson will also I flatter myself be valuable fellow labourers. Our situation is truly embarrassing. It can not perhaps be affirmed that there is gold & silver eno’ in the Country to pay the next tax. What then is to be done? Is there any other alternative but to emit paper or to postpone the collection? These are the questions which will be rung in our ears by the very men whose past measures have plunged us into our difficulties. But I will not plague you with our difficulties here. You have enough of them I am sure where you are. Present my best respects to Col. Grayson & your other colleagues & believe me to be yours affectionately
Js. Madison Jr.
